Name: 82/780/EEC: Commission Decision of 4 November 1982 establishing that the apparatus described as 'Jasco - Spectropolarimeter, model J-500C' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1982-11-20

 Avis juridique important|31982D078082/780/EEC: Commission Decision of 4 November 1982 establishing that the apparatus described as 'Jasco - Spectropolarimeter, model J-500C' may not be imported free of Common Customs Tariff duties Official Journal L 325 , 20/11/1982 P. 0024 - 0024*****COMMISSION DECISION of 4 November 1982 establishing that the apparatus described as 'Jasco - Spectropolarimeter, model J-500C' may not be imported free of Common Customs Tariff duties (82/780/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 3 May 1982, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Jasco - Spectropolarimeter, model J-500C', ordered on 27 October 1980 and to be used for the study of the electronic properties of preferred element compounds by means of MCD and CD methods and in particular for the measurement of the circular dichroism of materials in the presence and absence of an external magnetic field with variation in temperature, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 20 October 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrometer; Whereas its objective technical characteristics, such as the precision and the stability, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'DC4' and 'DC5' manufactured by Jobin Yvon, 16-18, rue du Canal, F-91160 Longjumeau, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Jasco - Spectropolarimeter, model J-500C', which is subject of an application by the Federal Republic of Germany of 3 May 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.